Under the permanent disability benefit clause of his policy of insurance with the defendant company, plaintiff sued for $50 per month from April 6, 1944, together with penalties (under Act No. 310 of 1910) of $50 per month and attorney's fees of $750.
Judgment was rendered in the district court on September 6, 1946, decreeing plaintiff to be disabled within the meaning of the policy and awarding judgment for the nine months benefit due prior to the filing of the suit and also for similar monthly disability payments up to the signing of the judgment and for return of premiums paid. Plaintiff's demands for attorney's fees and penalties were rejected. Both plaintiff and defendant appealed.
It appears that this Court is without jurisdiction of the appeal. The prayer of the petition discloses that plaintiff asked for $50 a month as disability payments and an additional $50 a month as penalties under Act No. 310 of 1910, together with attorney's fees and recognition of waiver of premium benefits provided in the policy. At the time the petition was filed, there were nine monthly payments due and twelve monthly payments became due between the filing of the suit and rendition of judgment, all at the rate (with penalties) of $100 a month, making a total for monthly disability payments and penalties of $2100. In addition, there is a demand in the petition for attorney's fees and waiver of premiums.
Appellate jurisdiction in civil suits of this nature where the amount in dispute exceeds $2000, exclusive of interest, is vested by Section 10 of Article 7 of the Constitution of 1921 in the Supreme Court of Louisiana. Under the provisions of Act No. 19 of 1912, it is the duty of this Court to transfer the case to the proper Court. It is therefore ordered that this appeal be transferred to the Supreme Court of the State of Louisiana; the transfer to be made within sixty days after this judgment becomes final, and if not so made, the appeal shall be deemed dismissed at defendant's cost. If the transfer is made, all costs to await final determination of the case.